Opinion filed April 9, 2015




                                               In The


           Eleventh Court of Appeals
                                           __________

                                     No. 11-14-00277-CV
                                         __________

                   IN THE INTEREST OF T.M.J., A CHILD


                        On Appeal from the 326th District Court
                                 Taylor County, Texas
                            Trial Court Cause No. 7299-CX


                         MEMORANDUM OPINION
       The trial court entered an order in which it terminated the parental rights of
the mother and father of T.M.J. and named the Department of Family and Protective
Services as the permanent managing conservator of the child. The mother appeals.1
We affirm.
                                          Issue on Appeal
       The mother presents one issue for review. In her issue, she asserts that the
evidence is “factually” insufficient to support the finding that termination of her

       1
        The father voluntarily relinquished his parental rights and does not appeal.
parental rights is in the best interest of the child. In the argument under that issue,
she sets out the standard of review for both legal and factual sufficiency. Therefore,
we will address both.
                               Termination Standards
      Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine on appeal
if the evidence is legally sufficient in a parental termination case, we review all of
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002).
      To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has committed one of the acts listed in Section
161.001(1)(A)–(T) and that termination is in the best interest of the child. FAM.
§ 161.001. In this case, the trial court found that the mother had committed one of
the acts listed in Section 161.001(1). The trial court found that the mother had failed
to comply with the provisions of a court order stating the actions necessary for her
to obtain the return of the child. See id. § 161.001(1)(O). The mother does not
challenge the finding made pursuant to Section 161.001(1). This unchallenged
finding was sufficient to support termination as long as termination was shown to be
in the child’s best interest. See id. § 161.001. The trial court also found that
termination was in the child’s best interest. See id. § 161.001(2).




                                          2
                              Best Interest of the Child
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis. Holley
v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited
to, (1) the desires of the child, (2) the emotional and physical needs of the child now
and in the future, (3) the emotional and physical danger to the child now and in the
future, (4) the parental abilities of the individuals seeking custody, (5) the programs
available to assist these individuals to promote the best interest of the child, (6) the
plans for the child by these individuals or by the agency seeking custody, (7) the
stability of the home or proposed placement, (8) the acts or omissions of the parent
that may indicate that the existing parent-child relationship is not a proper one, and
(9) any excuse for the acts or omissions of the parent. Id. Additionally, evidence
that proves one or more statutory grounds for termination may also constitute
evidence illustrating that termination is in the child’s best interest. C.J.O., 325
S.W.3d at 266.
      The record shows that the Department originally received an intake based
upon the mother’s neglectful supervision of the child. The Department’s caseworker
indicated that the mother had been abusing prescription pills—hydrocodone and
OxyContin—and that she had also been using heroin. A friend of the mother
reported that the friend had taken a used heroin needle away from the child. The
mother had endangered the child, and the child was removed from the mother’s care.
      A service plan was initiated and adopted by the trial court. At the time of the
final hearing on termination, the child was four years old and had been in the care of
the Department for two and one-half years. The trial court had given the mother
extra time to complete her services, but she still failed to complete the services as
required. The mother apparently did not take the service plan seriously. When asked
                                           3
how much the mother had complied with the service plan, the caseworker answered,
“Very little.” The mother “wholly failed” to comply with her service plan. She
continued to use drugs, failed to perform a drug and alcohol assessment, failed to
maintain stable housing and stable employment, failed to regularly visit the child,
and failed to stay in contact with the Department. The Department was unable to
locate the mother during much of the case. While this case was pending, the mother
had spent three months in jail after taking a prohibited substance into a correctional
facility; she testified that she had been placed on “deferred probation” for four years
as a result of this charge.
      Although the mother testified that she had been clean for a period of eight
months during 2012 and that she had recently obtained stable housing and
employment, she had a history of drug abuse that included positive results on drug
tests taken while this case was pending. The mother admitted that she used drugs
after T.M.J. was taken away. Additionally, there was evidence indicating that the
child was present when the mother was using drugs and that the child had access to
drugs or drug paraphernalia. The mother acknowledged that she had “made the
wrong choices,” but she testified that she loved her daughter and desperately wanted
to be a part of her life. The caseworker did not believe that the mother was able to
provide a safe environment for the child.
      At the time of the termination hearing, the mother had not seen the child in
over thirteen months. The child had been placed in the same foster-to-adopt home
during the entire two and one-half years that she was in the Department’s care. The
testimony indicated that she was doing very well in that home and had an extremely
close bond with the foster family. According to the caseworker, the child has
blossomed and loves being in the foster family’s home. The care provided in that
home appears to have been impeccable and continues to meet all of the child’s
physical, emotional, and developmental needs. The foster parent expressed a desire
                                            4
to adopt the child, and the Department’s goal for the child was for the child to be
adopted by the foster parent.2 Evidence showed that the foster parent and his partner
had the skills and finances to take care of the child, that they took advantage of the
services and programs offered by the Department, that they offered stability and a
nurturing environment for the child, that they had a stable home, and that the child
considered them to be her parents. The foster father testified that the child no longer
asks about her mother, and he believed that termination would be in the child’s best
interest.
        Based upon the evidence in the record and the Holley factors, we cannot hold
that the trial court’s best interest finding is not supported by clear and convincing
evidence; the trial court could reasonably have formed a firm belief or conviction
that it would be in the best interest of the child for the mother’s parental rights to be
terminated. The evidence is both legally and factually sufficient to support the best
interest finding. We overrule the mother’s sole issue.
                                         This Court’s Ruling
        We affirm the trial court’s order of termination.




                                                                   JOHN M. BAILEY
                                                                   JUSTICE
April 9, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        2
         While the Department’s stated goal for the child is adoption by the foster parent, the trial court’s
order that is the subject of this appeal does not provide for adoption of the child. Accordingly, we express
no opinion on the potential adoption of the child by the foster parent because that issue is not before us.

                                                     5